Citation Nr: 1111492	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral eye disorders.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to November 1980 and January 2003 to August 2004, with service in the Army National Guard between these periods.
      
The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from January 2005 and December 2006 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2009 the Board remanded the matter for additional development.  That development having been completed, the matter has been returned to the Board and the claim for a bilateral eye disorder is now ready for appellate disposition.
			
The Board notes that with regard to the Veteran's sleep apnea claim, in the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  However, in January 2011 he submitted a statement withdrawing his hearing request.  Therefore, the Board finds that there is no hearing request for this claim pending at this time.  See 38 C.F.R. § 20.702(e) (2010). 		

With further regard to the sleep apnea claim, additional evidence has been received since the June 2009 Statement of the Case without a waiver of RO jurisdiction.  While these records are not pertinent in any way to the Veteran's sleep apnea disorder, more importantly, this claim must be remanded for further development.  On remand, the RO will review any additional evidence received and issue a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2010).

The issue of the Veteran's entitlement to a total disability rating based on individual unemployability has been raised by the medical evidence but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral eye disorders are not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's bilateral eye disorders have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral eye disorders.  He states that he suffers from watering of the eyes, the constant sensation that something is in his eyes, and visual impairment.  The Veteran contends that these conditions arose from two injuries sustained in service.  On one occasion, he states that metal fragments entered his eye while he was working in a machine shop.  On another occasion a large bug got in his eye and treatment was required to remove it.
	
To establish service connection the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  
Here, the first element of service connection has been met.  On VA examination in June 2010 the Veteran was diagnosed with mild refractive error, presbyopia, a pterygium in the right eye, and nasal pingueculae in both eyes.   

Regarding the second element of a service connection claim, that of an in-service incurrence of a disability, a review of the Veteran's service treatment records reveals that his eyes were injured in both August 2003 and August 2004.  In August 2003 metallic foreign bodies were removed from the Veteran's eyes, and in August 2004 the wing of a fly was removed from one of the Veteran's eyes.  

However, there is no medical evidence of record linking the Veteran's current eye problems to the in-service injuries.   On VA examination in June 2010, the examiner diagnosed the Veteran with a mild refractive error, presbyopia, a visually insignificant pterygium in the right eye and nasal pingueculae in both eyes, and a family history of glaucoma.  On review of the record he concluded, "the Veteran has a history of previous corneal foreign bodies without residual effects."  The examiner additionally stated, "there is no evidence of residual deficit due to the corneal metallic foreign body removal in 2003."  The medical record is completely devoid of any nexus evidence to the contrary.  The Board notes that the Veteran has contended on his own behalf that his current conditions are related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his mild refractive error, presbyopia, a pterygium in the right eye, and nasal pingueculae in both eyes.  Moreover, to the extent that he has contended a continuity of symptomatology of these conditions since service, the Board finds that the probative value of such allegation is outweighed by the medical findings of the June 2010 examiner, who despite finding a number of eye disorders, indicated that there simply have been no residual effects of any kind from the in-service incidents.  As such, the Board cannot find that the Veteran has suffered continuously from an eye disorder stemming from the in-service injuries.  

As there is no competent and probative evidence linking the Veteran's eye disorders to any disease, injury, or incident of service, service connection for such disorders is not warranted.  The Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2004 and August 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of August 2009 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has a personal hearing before the Board.  He has been afforded a VA examination.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  The Board notes that the file indicates that the Veteran has been awarded Social Security Administration (SSA) disability benefits. However, relevant documents, including discussion of the SSA benefits in a November 2009 VA examination report, as well as medical records and notification of an upcoming examination from SSA, indicate that the Veteran receives these benefits for orthopedic problems, specifically, his knees, feet, and back.  The Federal Circuit recently held that Congress does not require VA to obtain SSA records in every case and neither do VA regulations.  The Federal Circuit declared that the duty to assist "was not boundless in scope" and that it related only to obtaining relevant records, i.e., records relating to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010).  As the Social Security records in this case are not pertinent to the Veteran's eye disorder, the records need not be obtained.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

ORDER

Service connection for bilateral eye disorders is denied.


REMAND

Since the Board's last remand, a statement of the case has been properly issued as to the Veteran's claim for entitlement to service connection for sleep apnea.  Manlincon v. West, 12 Vet. App. 238 (1998).  However, additional evidence is required before the claim can be properly adjudicated.

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his sleep disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.

Here, the Veteran has a current diagnosis of obstructive sleep apnea, documented, for example, in a May 2006 VA treatment record.  As for the in-service incurrence of the disorder, the Veteran contends he currently suffers from the same symptoms as suffered in service, and that his condition has persisted consistently since discharge.  A current review of the record reveals no reason to doubt the Veteran's competency or credibility in this regard.  Further, the Veteran submitted the statement of a fellow service member, D.R., who states the Veteran suffered from sleep problems while on active duty.  The Veteran further submitted service records documenting that he and D.R. served together in the same unit.  He additionally submitted a statement from his wife who also contends that beginning in service, the Veteran began snoring, began to stop breathing in his sleep, and became very difficult to sleep with.   The Board finds the Veteran, his fellow service member, and his wife competent to describe the in-service incurrence of sleep problems.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As such, the Board finds a VA examination is necessary to determine whether there is any link between the current condition and in-service symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to ascertain the nature and etiology of his sleep apnea.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the lay statements of the Veteran, his wife, and service-member, D.R.,  and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed sleep apnea had its onset during service or is in any other way causally related to his active service.

The examiner is also requested to address whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's sleep disorder continuously since service.
      			
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R.  3.158, 3.655 (2010).   

After all of the above action has been completed readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


